Citation Nr: 1540885	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the Philippine Guerilla and Regular Philippine Army from January 1944 to November 1945.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Board remanded the case to afford the Veteran a hearing before the Board.  The case is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the case to afford the Veteran a hearing before the Board.  The Veterans Law Judge who had been scheduled to preside over the Veteran's scheduled August 2013 Travel Board hearing noted in the record in August 2013 that the Veteran's hearing before the Board should be rescheduled, and that the Veteran should be contacted to arrange for any special hearing considerations.  It is also noted that the Veteran requests a video hearing but is unable to make it to Oakland.  See also July 2013 letter from the Veteran (requesting a videoconference hearing and asking for special consideration due to his disabilities and difficulty traveling).  However, no attempts have been made to contact the Veteran and to make special arrangements to afford him a videoconference hearing before the Board.  Because the Veteran was not afforded a hearing before the Board, the AOJ did not substantially comply with the Board's prior remand directive, and the case must again be remanded to the AOJ so that a videoconference hearing before the Board may be scheduled.  Stegall v. West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before the Board.  Note that the Veteran should be contacted to arrange for any special hearing considerations, as he has reported that he is unable to make it to distant places like Oakland, CA.  See July 2013 letter from the Veteran (requesting a videoconference hearing and asking for special consideration due to his disabilities and difficulty traveling).  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




